Citation Nr: 0002558	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for varices of the left 
thigh.

3.  Entitlement to service connection for gum disease to 
include bleeding gums.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1990 to June 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for a left knee 
disorder and denied service connection for a right knee 
disability, a back disability, varices of the left thigh, 
bleeding gums, and syphilis.  A notice of disagreement as to 
the issue of the veteran's dissatisfaction with the initial 
rating assigned following the grant of service connection for 
left knee disability as well as the issues of service 
connection for a right knee disability, a back disability, 
varices of the left thigh, and bleeding gums was received in 
February 1994.  The veteran did not initiate an appeal as to 
the issue of entitlement to service connection for syphilis.  
A Statement of the Case was issued in May 1994.  In July 
1994, the veteran perfected his appeal by submitting a 
substantive appeal as to the issues of service connection for 
a right knee disability, a back disability, varices of the 
left thigh, and bleeding gums; he did not perfect his appeal 
as to the issue of the veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection for left knee disability.  

In January 1996, the veteran raised the issue of entitlement 
to an increased rating for left knee disability.  In 
addition, he later raised the issue of entitlement to 
disability benefits based on Persian Gulf War service.  The 
Board notes that the Persian Gulf claim is separate and 
distinct for the direct service connection claims listed on 
the front page of this decision.  It appears that no 
adjudicatory action was taken with respect to those claim 
because of the veteran's failure to report for numerous VA 
examinations; however, the RO must adjudicate these matters 
in light of the evidence of record under 38 C.F.R. § 3.655.  
As such, the Board refers these matters to the RO for 
appropriate action.  




FINDINGS OF FACT

1.  The veteran does not currently have a back disability.

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed varices of the left thigh 
and service.

3.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed slight gingival overgrowth 
in the area of crowded lower arter in teeth and service; 
moreover, gum disease is considered a noncompensable 
condition and service connection for gum disease for 
compensation purposes is precluded by VA regulations.


CONCLUSION OF LAW

The claims for service connection for a back disability, 
varices of the left thigh, and gum disease to include 
bleeding gums are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records show that in February 1991, the 
veteran was treated for low back pain of several days' 
duration.  The veteran reported that the pain was in the mid-
thoracic and upper lumbar areas.  Physical examination 
revealed that the back was mildly tender to palpation in the 
right paravertebral area to the upper lumbar area.  
Otherwise, the spine was non-tender.  There was no scoliosis.  
Pain was elicited upon rotation to the left and there was 
also some pain with flexion at the waist.  There was no 
radiation of pain.  The diagnosis was spasm/strain of the 
paravertebral musculature secondary to low back exertion.  
The veteran was provided painkillers and Motrin.

In February 1992, the veteran complained of back pain, mostly 
in her low back with radiation to her right side, of 3 weeks' 
duration.  She indicated that the pain had a burning 
sensation with throbbing.  She did not report sustaining any 
injury.  Physical examination revealed flexion to 30 degrees, 
extension to 10 to 20 degrees, and lateral flexion of 5 to 10 
degrees.  The veteran was able to stand on her toes and 
heels.  There was tenderness of the paraspinal muscles in the 
thoracic and lumbar regions.  The veteran was provided 
painkillers and Motrin.  Within 2 weeks, the veteran was 
again seen and reported that the back pain had increased 2 
days ago.  The examiner noted that she was in moderate 
discomfort when she stood up and walked slowly.  She was able 
to stand on her toes and heels.  Her sensation was normal.  
There was tenderness of the lumbar paraspinal muscles and the 
sacroiliac joint.  Straight leg raising was 60 degrees of the 
right and left.  Knee jerk was positive bilaterally.  The 
veteran was able to flex 30 degrees, extend 10 degrees, and 
laterally flex 10 degrees.  The veteran was provided Motrin.  
Four days later, a follow-up examination was performed.  The 
examination was noted to be relatively unchanged.  

In April 1992, the veteran was treated for complaints of back 
spasm.  The examiner noted that she had recurrent 
musculoskeletal back pain.  Physical examination showed no 
back spasm, negative straight leg raising, and tight 
hamstrings.  Neurological examination was normal.  

On the Report of Medical History completed at discharge, the 
veteran reported that she had recurrent back spasms, but was 
not taking any medication.  It was noted that she had 
recurrent musculoskeletal back pain.  Physical examination of 
the spine upon discharge was noted to be normal.  

During service, the veteran was not treated for any disorder 
of the left thigh to include varices.  In addition, she was 
not treated for gum disease to include bleeding gums.  

The veteran's post-service medical records consist of both VA 
and private treatment records and examination report.  
However, the private treatment records only pertain to left 
knee disability.  

In March 1993, the veteran underwent a VA general 
examination.  Physical examination revealed varicose veins of 
the left inner thigh, one varix noted.  The diagnosis was 
varices in the left thigh.  She was also provided an 
orthopedic examination.  At that time, low back examination 
was normal without any vertebral body tenderness, disc space 
tenderness, or sacroiliac joint tenderness.  Her patellar and 
Achilles deep tendon reflexes were brisk.  There was negative 
straight leg raising to 120 degrees.  Flexion of the back was 
90 degrees, extension was 15 degrees, left and right bending 
was 32 degrees, and rotation was 30 degrees.  X-rays of the 
lumbosacral spine showed no evidence of degenerative joint 
disease.  The impression was normal back examination.  

In April 1994 and September 1994, the veteran was provided VA 
outpatient treatment.  In April 1994, varices of the left 
upper thigh were noted.  In September 1994, the veteran 
complained of left lower extremity varices.  Physical 
examination revealed left medial upper thigh with varicosity 
and an increase of such along the back of the thigh and below 
the knee.  

In January 1997, the veteran was provided VA outpatient 
treatment.  Evaluation of the musculoskeletal system was 
normal.  It was noted that the veteran had varices.  In 
addition, the veteran complained of having bleeding gums.  In 
July 1997, it was again noted that the veteran had varices.  

In July 1997, the veteran was afforded a VA hematological 
examination.  At that time, she complained of gingivitis and 
anemia.  Examination of the mouth and throat revealed no 
inflammation, no exudates, and good dentition.  The diagnosis 
was nutritional anemia.  In addition, she was provided a VA 
dental examination.  With regard to the veteran's gingiva, 
her gingiva was noted to be grossly unremarkable except in 
the area of the crowded and malposed teeth where some 
gingival overgrowth was present.  The diagnosis was slight 
gingival overgrowth in the area of crowded lower arter in 
teeth.  

Thereafter, in March 1998, October 1998, November 1998, and 
February 1999, the veteran failed to report for VA 
examinations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  With chronic disease shown as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

With regard to dental conditions, each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately, and service connection will be granted 
for disease or injury of individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1999).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1999).  Replaceable missing teeth are not disabling 
conditions, and may be considered service connected solely 
for the purpose of determining entitlement to dental 
examination or outpatient dental treatment.  38 C.F.R. § 
4.149 (1999).  If a dental condition is due to service 
trauma, the veteran is entitled to VA outpatient dental 
treatment (for the specific dental condition due to trauma) 
as often as may be found necessary, regardless of when an 
application for such treatment is filed.  38 U.S.C.A. § 
1712(a)(1)(C) (West 1991); 38 C.F.R. § 17.161(c) (1999).  
Periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1999) (this regulation was effective February 17, 
1994, although 38 C.F.R. § 4.150, as in effect prior to that 
date, also provided that such dental conditions were to be 
rated noncompensable).  Wisdom teeth (i.e., third molars), 
extracted during service, are not subject to service 
connection, unless they were extracted for reasons other than 
malposition or impaction.  38 C.F.R. § 3.382(c) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (1999).

The threshold question that the Board must address with 
respect to each claim for service connection is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one that is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that while the veteran is offering her own medical opinion 
and diagnoses, the record does not indicate that she has any 
professional medical training or expertise to render her 
competent to do so.  See Boston v. West, 11 Vet. App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, 
although the veteran asserts that her back, left thigh, and 
gum disease disabilities had their onset during service, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the evidence of record supports the veteran's 
assertions.

A.  Back Disability

Although the veteran was noted to have recurrent 
musculoskeletal back pain upon discharge, she was not 
diagnosed as having a definitive back disability at that 
time.  The Court has stated that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
No. 97-1948 (U.S. Vet. App. Dec. 29, 1999).  Moreover, post-
service, the veteran has not been diagnosed as having a back 
disability; in fact, her orthopedic back examination was 
found by the examiner to be normal.  Thereafter, she failed 
to report for any other examinations.  38 C.F.R. § 3.655 
(1999).  Her outpatient records do not show current back 
disability.  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of a back 
disability.  Therefore, the Board finds that although the 
veteran currently asserts that she should be service-
connected for a back disability, she has not submitted any 
competent medical evidence to support her allegation.  As 
noted, the Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Grottveit citing Tirpak.  
In this case, there is no supporting evidence in the 
veteran's claim for service connection.  All of the prongs of 
Caluza are not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, in 
light of the foregoing, the veteran's claim for service 
connection for a back disability must fail.  

B.  Varices of the Left Thigh

There is no in-service diagnosis of varices of the left 
thigh.  Post-service, the veteran was diagnosed as having 
varices of the left thigh, but there is no competent medical 
evidence establishing a nexus between this disability and 
service.  Thus, as there is no competent medical evidence 
establishing a nexus between the current diagnosis and 
service, all of the criteria of Caluza have not been met.  As 
such, the claim for service connection for varices of the 
left thigh is not well grounded.  

II.  Bleeding Gums

As indicated above, gum disease is considered a 
noncompensable condition, and service connection for gum 
disease for compensation purposes is precluded.  38 C.F.R. §§ 
4.149, 4.150 (1999).  Nevertheless, even though compensation 
is not provided for gum disease, the Board notes that there 
is no inservice diagnosis of gum disease to include bleeding 
gums.  Post-service, dental examination revealed that the 
veteran's gingiva was noted to be grossly unremarkable except 
in the area of the crowded and malposed teeth where some 
gingival overgrowth was present and a diagnosis of "slight 
gingival overgrowth in the area of crowded lower arter in 
teeth" was rendered.  However, there is no competent medical 
evidence establishing a nexus between this disability and 
service.  Thus, as there is no competent medical evidence 
establishing a nexus between the current diagnosis and 
service, all of the criteria of Caluza have not been met.  

In light of the foregoing, the claim for service connection 
for gum disease to include bleeding gums is not well 
grounded.  

D.  Conclusion

Since the veteran's claims are not well grounded, VA is under 
no duty to assist the veteran in developing the facts 
pertinent to the claims.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground any of the appellant's claims of entitlement to 
service connection.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of her claims and was 
advised of what evidence was needed in order to support her 
claims.

As a final matter, the Board notes that the RO appears to 
have denied that veteran's claims on the merits, while the 
Board has concluded that the claims are not well grounded.  
However, the Court has held that "when a RO does not 
specifically address the question whether a claim is well-
grounded, but rather, as here, proceeds to adjudication on 
the merits, there is no prejudice to the veteran solely from 
the omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  

ORDER

The claims for service connection for a back disability, 
varices of the left thigh, and gum disease to include 
bleeding gums are denied as not well grounded.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

